Opinion
Per Curiam,
In this action for damages for breach of an oral contract, the issues were largely factual. That there was an agreement between the parties for the finishing by the plaintiff company of sole plates of electric irons for the defendant is not open to question. What the agreement in its entirety was and what were the respective undertakings and engagements of the parties in detail constituted the matters in dispute. The issues were submitted to the jury in a clear, thorough and impartial charge by the learned trial judge. The jury returned a verdict in favor of the plaintiff in the sum of $10,000 which was well within the proofs of damage. The defendant moved for a new trial and judgment n.o.v. but later expressly abandoned its motion for a new trial. The court en banc overruled the motion for judgment n.o.v. and entered judgment on the verdict for the plaintiff. On its appeal to this court; the defendant company urges the same questions of law as it raised in the court below which were fully discussed and correctly disposed of in the opinion for the court en banc, sur the defendant’s motion for judgment n.o.v., whereon the judgment for the plaintiff is now affirmed.